DETAILED ACTION
1.	Claims 1-18 of U.S. Application 16/873583 filed on August 18, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on June 22, 2020, November 19, 2020, January 15, 2021, January 15, 2021, January 15, 2021, January 15, 2021, March 9, 2021, June 8, 2021, September 28, 2021, December 27, 2021, May 4, 2022, May 4, 2022, May 4, 2022, May 4, 2022 and May 4, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 4, 5, 8-10, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne (U.S. PGPub No. 20160258267).
Regarding claim 1, Payne teaches (see figs. 2A and 3 below) a system for use in fracturing operations (title, Abstract), the system comprising: 
an electric motor (411a, 411b) (Abstract; ¶ 47); 
a turbine generator (100a to 100d) to generate electric power (¶ 21; ¶ 44); 
an encoderless vector control subsystem (410a, 410b) (encoderless since it is a sensor-less vector control, see ¶ 112) to receive the electric power from the turbine generator and to control the electric motor (411a, 411b) using determined parameters provided to the encoderless vector control subsystem (410a, 410b) (Abstract; ¶ 47; ¶ 17; ¶ 105); and 
at least one pump (710a, 710b) to receive torque input from the electric motor (411a, 411b) (Abstract; ¶ 43; ¶ 52 to ¶ 54).

    PNG
    media_image1.png
    555
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    847
    media_image2.png
    Greyscale

Regarding claim 4/1, Payne teaches (see figs. 2A and 3 above) an encoderless variable frequency drive (VFD) functioning as the encoderless vector control subsystem (410a, 410b) (encoderless since it is a sensor-less vector control, see ¶ 112) (Abstract; ¶ 47; ¶ 17; ¶ 105).
Regarding claim 5/1, Payne teaches (see figs. 2A and 3 above) a machine interface to receive the determined parameters for the encoderless vector control subsystem (410a, 410b); and at least one processor to apply the determined parameters to the electric motor (411a, 411b) prior to engagement of a load with the electric motor (411a, 411b) (¶ 109; ¶ 129 to ¶ 132).
Regarding claim 8/1, Payne teaches (see figs. 2A and 3 above) the determined parameters for the encoderless vector control subsystem (410a, 410b) is selected from at least speed values, motor values, and proportional-integral-derivative (PID) control values (¶ 17; ¶ 109).
Regarding claim 9/1, Payne teaches (see figs. 2A and 3 above) one or more triplex, quintuplex, novemplex, or septuplex plunger pumps adapted to receive the torque input from the electric motor (Abstract; ¶ 6; ¶ 122).
Regarding claim 10, Payne teaches (see figs. 2A and 3 above) a method for using electric pumps in fracturing operations (title, ¶ 17, Abstract; ¶ 47) comprising: 
engaging an electric motor (411a, 411b) with a turbine generator (100a to 100d) (¶ 44; ¶ 47); 
enabling an encoderless vector control subsystem (410a, 410b) to receive electric power from the turbine generator (Abstract; ¶ 47; ¶ 17; ¶ 105); 
controlling the electric motor (411a, 411b) using determined parameters input to the encoderless vector control subsystem (410a, 410b) (Abstract; ¶ 47; ¶ 17; ¶ 105); and 
engaging at least one pump (710a, 710b) with the torque input from the electric motor (411a, 411b) (Abstract; ¶ 43; ¶ 52 to ¶ 54).
Regarding claim 13/10, Payne teaches (see figs. 2A and 3 above) using an encoderless variable frequency drive (VFD) as the encoderless vector control subsystem (410a, 410b) (encoderless since it is a sensor-less vector control, see ¶ 112) (Abstract; ¶ 47; ¶ 17; ¶ 105).
Regarding claim 14/10, Payne teaches (see figs. 2A and 3 above) enabling a machine interface to receive the determined parameters for the encoderless vector control subsystem (410a, 410b); and applying, using at least one processor, the determined parameters to the electric motor (411a, 411b) prior to engagement of a load with the electric motor (411a, 411b) (¶ 109; ¶ 129 to ¶ 132).
Regarding claim 17/10, Payne teaches (see figs. 2A and 3 above) the determined parameters for the encoderless vector control subsystem (410a, 410b) is selected from at least speed values, motor values, and proportional-integral-derivative (PID) control values (¶ 17; ¶ 109).
Regarding claim 18/10, Payne teaches (see figs. 2A and 3 above) engaging one or more triplex, quintuplex, novemplex, or septuplex plunger pumps with the electric motor (411a, 411b) to receive the torque out from the electric motor (411a, 411b) (Abstract; ¶ 6; ¶ 122).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Pedersen et al (Pedersen) (U.S. PGPub No. 20180245568).
Regarding claim 2/1, Payne teaches the device of claim 1 but does not explicitly teach a vibration sensor for monitoring vibration induced in a feature associated with a turbine of the turbine generator and providing input for the determined parameters based in part on the vibration.
However, Pedersen teaches a vibration sensor for monitoring vibration induced in a feature associated with a turbine of the turbine generator and providing input for the determined parameters based in part on the vibration (¶ 20 to ¶ 22) in order to prevent operation of the device at resonance speeds thereby reducing fatigue and improving dependability (Pedersen, ¶ 1; ¶ 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Payne and provide a vibration sensor for monitoring vibration induced in a feature associated with a turbine of the turbine generator and providing input for the determined parameters based in part on the vibration as taught by Pedersen in order to prevent operation of the device at resonance speeds thereby reducing fatigue and improving dependability (Pedersen, ¶ 1; ¶ 7).
Regarding claim 3/1, Payne teaches the device of claim 1 but does not explicitly teach the vibration sensor associated with a body of the turbine generator for monitoring the vibration induced in the body of the turbine of the turbine generator, in part, due to a feedback resonance received to the turbine.
However, Pedersen teaches the vibration sensor associated with a body of the turbine generator for monitoring the vibration induced in the body of the turbine of the turbine generator, in part, due to a feedback resonance received to the turbine (¶ 20 to ¶ 22) in order to prevent operation of the device at resonance speeds thereby reducing fatigue and improving dependability (Pedersen, ¶ 1; ¶ 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Payne and provide the vibration sensor associated with a body of the turbine generator for monitoring the vibration induced in the body of the turbine of the turbine generator, in part, due to a feedback resonance received to the turbine as taught by Pedersen in order to prevent operation of the device at resonance speeds thereby reducing fatigue and improving dependability (Pedersen, ¶ 1; ¶ 7).
Regarding claim 11/10, Payne teaches the device of claim 10 but does not explicitly teach wherein the determined parameters are based in part on vibration induced in a feature associated with the turbine generator.
However, Pedersen teaches wherein the determined parameters are based in part on vibration induced in a feature associated with the turbine generator (¶ 20 to ¶ 22) in order to prevent operation of the device at resonance speeds thereby reducing fatigue and improving dependability (Pedersen, ¶ 1; ¶ 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Payne and provide wherein the determined parameters are based in part on vibration induced in a feature associated with the turbine generator as taught by Pedersen in order to prevent operation of the device at resonance speeds thereby reducing fatigue and improving dependability (Pedersen, ¶ 1; ¶ 7).
Regarding claim 12/11/10, Payne teaches the device of claim 11 but does not explicitly teach monitoring the vibration induced in a body of a turbine associated with the turbine generator, the determined parameters based in part on the vibration induced in the body, in part, due to a feedback resonance received to the turbine generator.
However, Pedersen teaches monitoring the vibration induced in a body of a turbine associated with the turbine generator, the determined parameters based in part on the vibration induced in the body, in part, due to a feedback resonance received to the turbine generator (¶ 20 to ¶ 22) in order to prevent operation of the device at resonance speeds thereby reducing fatigue and improving dependability (Pedersen, ¶ 1; ¶ 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Payne and provide monitoring the vibration induced in a body of a turbine associated with the turbine generator, the determined parameters based in part on the vibration induced in the body, in part, due to a feedback resonance received to the turbine generator as taught by Pedersen in order to prevent operation of the device at resonance speeds thereby reducing fatigue and improving dependability (Pedersen, ¶ 1; ¶ 7).
Allowable Subject Matter
8.	Claims 6, 7, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834